DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2007/0169869) and further in view of (a) Adamson (WO 03/105509) and/or Randall (WO 2016/060851) and (b) Miyazaki (US 2010/0032071).   
As best depicted in Figure 1, Ishida is directed to a tire construction comprising an innerliner 12, a carcass 6, a protective rubber layer 9 sandwiched therebetween, and a sidewall rubber 3.  Ishida further teaches that said protective rubber layer has a complex modulus E* between 8 MPa and 35 MPa and a loss tangent between 0.05 and 0.07 (Paragraph 37).  In such an instance, however, Ishida is silent with respect to the inclusion of an electronic device.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a 
Lastly, regarding claim 1, Ishida is completely silent with respect to the properties of sidewall rubber layer 3.  In any event, compositions having lower rigidity and greater hysteresis (loss tangent) are commonly used in tire sidewalls.  Miyazaki provides one example of a tire construction in which the sidewall has a complex modulus between 2.5 MPa and 3.5 MPa and a loss tangent as high as 0.12 (Paragraphs 46 and 47).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common sidewall rubber compositions in the tire of Ishida, including that taught by Miyazaki, absent a conclusive showing of unexpected results.  It is emphasized that any sidewall rubber composition of Miyazaki having a loss tangent between 0.07 and 0.12 satisfies the claimed invention (given the protective rubber composition of Ishida).  It is also noted that the lone comparative example in which a larger modulus composition is used in the protective rubber layer, as compared to the sidewall rubber layer, has a combined loss tangent value that is considerably higher than that taught by Ishida in view of Miyazaki and furthermore, includes an extremely large loss tangent value in the protective rubber layer that is significantly greater than that taught by Ishida. 

	Regarding claim 20, the general disclosures of Adamson and Randall suggests any number of radial placements, including those encompassed by the broad range of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 24, 2022